DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/21.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-4, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al. (US20150135834 herein after “Kim”).
Claim 1: Kim teaches a mems sensor (mems sensor 100) including 
	a base portion (support part 113) having a main surface (Fig. 2 shows the main, top surface of the support part 113); 
	a movable portion (mass body 111) that is movable relative to the base portion by reception of an acceleration along at least a uniaxial direction (the mass body is displaced due to accelerations acting on the sensor); 
	a first bridge portion (the aligned pairs of beams 112 from groove 111a’” to 111a’ illustrated in Fig. 2)  including a first beam (beam 112) that extends in a first axis direction parallel to the main surface and connects the base portion and the movable portion (the beam 112 extends from the mass body 111 to the support 113), and a first structure (penetration part 113a’ and support end 113a”; Fig. 5) that is provided between the first beam and the base portion and supports the first beam (The support end 113a” and penetration part 113a’ supports the beam between the support part 113 and the mass body 111); 
	a second bridge portion (the aligned pairs of beams 112 from groove 111a” to 111a”” illustrated in Fig. 2) including a second beam (beam 112) that extends in a second axis direction orthogonal to the first axis (The axis along 111a’/111a’” and the axis along 111a”/111a”” are orthogonal) and parallel to the main surface and connects the base portion and the movable portion, and a second structure (penetration part 113a’ and support end 113a”)  that is provided between the second beam (The support end 113a” and penetration part 113a’ supports the beam between the support part 113 and the mass body 111) and the base portion and supports the second beam (The support end 113a” and penetration part 113a’ supports the beam between the support part 113 and the mass body 111); and 
	a first acceleration detector unit (sensing means or unit 114) that is disposed on each of the first beam and the second beam (Fig. 4) and outputs a first detection signal corresponding to an amount of deformation of each of the first beam and the second beam (the sensing means ort unit 114 for detecting a physical quantity depending upon a displacement of the mass body 111 [0056]).

Claim 2: The sensor element according to claim 1, wherein each of the first beam and the second beam includes a first end portion connected to the movable portion, a second end portion connected to the base portion (see annotated Fig. 4 below which shows the first end and second end of the beam 112), and a joint (one of the joints is identified in annotated Fig. 4, below and is located between a first and second end of the respective beam.  The joint and ends and not illustrated on the same beam for readability) portion provided between the first end portion and the second end portion, and each of the first structure and the second structure (the first and second structures 113a of Fig. 3 is provided between the base 113 and the joint shown in Fig. 4) is provided between the base portion and the joint portion.
    PNG
    media_image1.png
    670
    843
    media_image1.png
    Greyscale
 
Claim 3: The sensor element according to claim 2, wherein each of the first structure and the second structure (connection part 113a, Fig. 3) includes a pair of reinforcement beams (113a” are two beams which do not extend parallel to either the first or second beam extending directions) that are not parallel to the first beam and the second beam.

Claim 4: The sensor element according to claim 2, wherein the first acceleration detector unit (sensing means or unit 114) is disposed between the first end portion (annotated Fig. 4 above shows the first end toward the interior, movable portion) and the joint portion on each of the first beam and the second beam.

Claim 7: The sensor element according to claim 1, wherein the first acceleration detector unit (sensing unit 114) includes a piezoelectric acceleration detection element ([0081] the sensing unit 114 may be variously configured of, for example, but not limited to, a piezoelectric material, a piezoresistive material and the like.)

Claim 9: The sensor element according to claim 1, wherein the base portion (support part 113) has a frame shape (Figs. 2 and 4 show the support part 113 as a frame) surrounding a circumference of the movable portion (The support part 113 surrounds the mass body 111), the movable portion has a shape symmetric with respect to the center of the base portion (the mass body 111 is symmetric), and each of the first beam and the second beam includes a pair of beam portions facing each other with the movable portion being sandwiched therebetween (annotated Fig. 4, below, shows the beam (along the dashed line) extending between the base 113 wherein the beam includes two portions which sandwich the movable portion (mass body 111) therebetween).	
    PNG
    media_image2.png
    670
    843
    media_image2.png
    Greyscale
 
Claim 10: The sensor element according to claim 9, wherein the movable portion (mass body 111) includes a center portion supported by the first beam and the second beam (the center of the mass body is supported by both the first and second beams, see annotated Fig. 4 above), a plurality of wing portions (see figure below) each having a shape symmetric with respect to the center portion, and weight portions respectively provided to the plurality of wing portions (each of the four, symmetrical wing portions inherently has a mass and thus is a weight portion).

    PNG
    media_image3.png
    670
    843
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Claim 20: A sensor element including a base portion (support part 113) having a main surface (Fig. 2 shows the main, top surface of the support part 113); 
	a movable portion (mass body 111) that is movable relative to the base portion by reception of an acceleration along at least a uniaxial direction (the mass body is displaced due to accelerations acting on the sensor); 
	a first bridge portion (the aligned pairs of beams 112 from groove 111a’” to 111a’ illustrated in Fig. 2)  including a first beam (beam 112) that extends in a first axis direction parallel to the main surface and 
	a second bridge portion (the aligned pairs of beams 112 from groove 111a” to 111a”” illustrated in Fig. 2) including a second beam (beam 112) that extends in a second axis direction orthogonal to the first axis (The axis along 111a’/111a’” and the axis along 111a”/111a”” are orthogonal) and parallel to the main surface and connects the base portion and the movable portion, and a second structure (penetration part 113a’ and support end 113a”)  that is provided between the second beam (The support end 113a” and penetration part 113a’ supports the beam between the support part 113 and the mass body 111) and the base portion and supports the second beam (The support end 113a” and penetration part 113a’ supports the beam between the support part 113 and the mass body 111); and 
	a first acceleration detector unit (sensing means or unit 114) that is disposed on each of the first beam and the second beam (Fig. 4) and outputs a first detection signal corresponding to an amount of deformation of each of the first beam and the second beam (the sensing means ort unit 114 for detecting a physical quantity depending upon a displacement of the mass body 111 [0056]).
	Kim fails to teach the sensor element as a part of an electronic apparatus.  However, Kim teaches typical applications for such MEMS sensors ([0003] mems sensor have been variously used in a car, aircraft, mobile communication terminals, toys, and the like.)
	 Therefore, while not explicitly stated that the MEMS sensor is used in an electronic apparatus, it would have been obvious to use the MEMs sensor of Kim in any of the well-known applications as discussed by Kim including a car, aircraft, mobile communication terminals, toys, and the like in order to detect fine, minute accelerations and angular velocities.

Allowable Subject Matter
	Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art includes Kim.  Kim teaches the device of claim 2, previous.  Kim fails to teach, suggest, or make obvious the features of claim 5 including a second acceleration detector unit that is disposed on each of the first beam and the second beam and outputs a second detection signal corresponding to an amount of deformation of each of the first beam and the second beam.  The beams 113a” of Kim are supportive and formed with the base 113.  They are not taught or suggested to be a flexible and therefore would a person having ordinary skill in the art would not reasonably be motivated to place any acceleration detection on the beams 113”.  The flexible part of the device of Kim is the beam 112 which is provided with multiple sensing units 114 per beam 112, Figs. 2, 4.  Therefore claim 5, in combination with the remaining limitations of claims 1 and 2 from which it depends, is not considered to be obvious over the device of Kim, whether considered alone or in combination with any additional prior art. Claims 6 and 8 depend from claim 5.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US4910570 (“Chang”, teaches a two-axis accelerometer including proof mass 12 and support beams 34 which are not parallel to either of the first or second (X, Y) extending direction of the device (the extending directions of the substrate 26).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	2/22/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861